UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC FORM 11-K x ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, OR o TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 001-05571 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: RadioShack 401(k) Plan B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: RADIOSHACK
